USCA11 Case: 20-10824    Date Filed: 06/25/2021   Page: 1 of 4



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 20-10824
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:17-cv-00434-WFJ-SPF



MAT S. BAYSA,

                                                                Plaintiff-Appellee,

                                    versus


CHARLES REDINGER,
Pinellas County Deputy,

                                                           Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 25, 2021)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10824            Date Filed: 06/25/2021       Page: 2 of 4



       Charles Redinger appeals the denial of his motion for summary judgment,

which sought dismissal of a 42 U.S.C. § 1983 claim brought against him by Mat

Baysa for his alleged use of excessive force during an arrest. On appeal, Redinger

argues that he is entitled to qualified immunity from Baysa’s lawsuit because his

actions did not violate clearly established law. He also argues that the district court

erred by failing to reach the merits of his qualified-immunity defense. Because we

agree that the district court did not adequately address the issue of qualified

immunity, we will remand for further consideration of Redinger’s motion.1

       This is second time that this case has come before us. In a previous appeal,

we held that the district court erred in awarding summary judgment to Redinger

because it improperly disregarded certain testimony supporting Baysa’s account of

the arrest. Baysa v. Gualtieri, 786 F. App'x 941, 946 (11th Cir. 2019). We

therefore remanded with instructions for the district court to reconsider its

summary-judgment ruling after viewing Baysa’s evidence “through the proper

lens.” Id. In doing so, however, we explained that the testimony at issue, “once

fully considered, [still] may not be enough to avoid summary judgment in the



1
        As a threshold matter, we have jurisdiction to hear this appeal. Under the collateral-order
doctrine, an order denying qualified immunity is considered a “final decision” appealable under
28 U.S.C. § 1291, so long as the appellant raises an issue of law and does not merely challenge
the district court’s factual findings. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); Hall v.
Flournoy, 975 F.3d 1269, 1276 (11th Cir. 2020). We also have jurisdiction where a district court
declines to address a defendant’s qualified-immunity arguments. Collins v. Sch. Bd. of Dade
Cty., Fla., 981 F.2d 1203, 1205 (11th Cir. 1993).
                                                2
             USCA11 Case: 20-10824      Date Filed: 06/25/2021    Page: 3 of 4



defendants’ favor.” Id. And we declined to express any opinion as to “whether, if

[Redinger] did violate one of Baysa’s constitutional rights, that right was clearly

established at the time of the misconduct. Id. at 947 n.2. Instead, we “le[ft] it to

the district court to determine these issues in the first instance. Id.

          On remand, the district court issued a new order that disposed of Redinger’s

motion for summary judgment in a single paragraph, which read as follows:

    “The Court denies Redinger’s renewed motion for summary judgment
    on Count II []. [Baysa]’s deposition here conflicts materially and
    severely with his sworn criminal trial testimony. Plaintiff’s drunken rant
    on the taped 911 calls shows an angry, somewhat paranoid, intoxicated
    person. The Eleventh Circuit has held these are matters for trial-based
    assessment. [Baysa]’s deposition testimony suffices to establish a
    contested fact issue as to whether the force used by Redinger at [Baysa]’s
    lawful arrest was unconstitutionally excessive.”

The order did not set out the legal standards governing qualified immunity, did not

discuss Redinger’s immunity arguments, and did not engage in any substantial

analysis of whether Redinger’s actions violated clearly established constitutional

rights.

          Although Redinger asks us to reach the merits of his qualified-immunity

defense, we decline to do so because the district court failed to address this

important issue in the first instance. We have “admonished district courts that their

orders should contain sufficient explanations of their rulings so as to provide this

Court with an opportunity to engage in meaningful appellate review.” Danley v.

Allen, 480 F.3d 1090, 1091 (11th Cir. 2007). Thus, we have vacated a
                                            3
          USCA11 Case: 20-10824         Date Filed: 06/25/2021    Page: 4 of 4



one-sentence order denying qualified immunity on the grounds that, “[w]hile this

Court certainly could review the record and applicable case law and render a

reasoned decision on the qualified immunity issue, this is the responsibility of the

district court in the first instance.” Id. at 1092.

       Here, the district court’s order does not supply any reasoned explanation for

its conclusion that “Plaintiff’s deposition testimony suffices to establish a

contested fact issue as to whether the force used by Redinger at Plaintiff’s lawful

arrest was unconstitutionally excessive.” And that is especially troubling because

our previous opinion in this case explicitly left open whether Baysa’s testimony,

even when fully credited, is sufficient to foreclose qualified immunity. Baysa, 786

F. App'x at 946. For these reasons, we vacate the ruling below and remand with

instructions for the district court to enter a new order that “detail[s] the legal

analysis used . . . to reach its conclusions regarding the [motion for summary

judgment].” Danley, 480 F.3d at 1092.

       VACATED AND REMANDED.




                                            4